DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim states “each comprise first and second side surfaces” and “defines a thickness”, even though first and second surfaces of the flanges and a thickness between those surfaces was previously set forth in claim 1. This means these limitations are a duplicate recitation, making it unclear if this is referring to the same surfaces and thickness or different surfaces and thicknesses than set forth in claim 1. This leads to the claim being indefinite, and if the limitations are the same as previously stated in claim 1 they should be clarified with “the” or “said” in the limitations.
Regarding claim 5, the claim states “the at least attachment points”, which is not an item that had been previously established, making it unclear. In order to expedite examination, the examiner is assuming it was meant to say “the at least one attachment point”.
Regarding claim 20, the claim states “flange comprises first and second side surfaces” and “defines a thickness”, even though first and second surfaces of the flange and a thickness between those surfaces was previously set forth in claim 1. This means these limitations are a duplicate recitation, making it unclear if this is referring to the same surfaces and thickness or different surfaces and thicknesses than set forth in claim 1. This leads to the claim being indefinite, and if the limitations are the same as previously stated in claim 1 they should be clarified with “the” or “said” in the limitations.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franke (US 20130178326).
Regarding claim 1, Franke discloses a modular gearbox assembly for a wind turbine (Abstract) the gearbox assembly comprising a low speed gear stage module (Fig. 4, item 24.1) a separate, intermediate speed gear stage module adjacent to the intermediate-speed gear stage module (Fig. 4, item 24.2), a separate, high-speed gear stage module adjacent to the intermediate speed gear stage module (Fig. 4, item 25), a separate first flange removably connecting the intermediate-speed gear stage module to the high-speed gear stage module (Fig. 4, item 70, paragraph 0089) a separate second flange removably connecting the intermediate speed gear stage module to the low speed gear stage module (Fig. 4, item 60, Par. 0089), wherein each of the separate first and second flanges comprises a ring-shaped configuration (Figure 4 shows the flanges having ring-shaped configurations) having a first surface and an opposing second surface (Annotated Figure 4 shows the first surfaces (100 and 102) and the second surfaces (101 and 103)) separated by a thickness (The limitations do not specify a direction that the thickness is measured in, so the examiner is interpreting the thickness as the axial distance between the first and second surfaces) the thickness being constant from the first surface to the second surface (For the radial locations where both the first and second surfaces exist, the thickness between the two walls is constant. While the surfaces radially inside the end surface of the first surfaces (100 and 102) are chamfered and do not provide the same thickness, those areas are not considered in this thickness determination, as they are not at the radial locations where both the first and second surfaces exist. The thickness between two surfaces can only be determined at radial location where both of them exist, so for those locations the thickness is constant) the low-speed gear stage module converting a low-speed high torque input from a rotor shaft of the wind turbine to a high-speed low torque output for a generator of the wind turbine via the intermediate and high-speed gear stage modules (Paragraphs 84-88 describe the inlet to outlet transition. Paragraphs 0005-0007 further describe the operation).

    PNG
    media_image1.png
    875
    802
    media_image1.png
    Greyscale

Annotated Figure 4
Regarding claim 2, Franke discloses the first and second flanges each comprise at least one attachment point for attaching at least one line from an up-tower crane. Figure 2 shows that an internal hoist can be connected to each piece through the use of the connecting plate 34. Paragraph 0075 states that the hoist can be used to move and adjust any of the three stages, and Paragraph 0062 states that a fastening plate is used to hoist the system. Thereby, the hoist and subsequent plate attaching to the top (flange portion) of each stage is an attachment point for attaching at least one line from an up-tower crane.
Regarding claim 3, Franke discloses the first and second flanges each comprise first and second side surfaces separated by an outermost surface that defines a thickness of the first and second flanges, respectively (Figure 4 shows axial thicknesses for both flanges 60 and 70).
Regarding claim 4, Franke discloses the at least one attachment point is positioned on the outermost surfaces of the first and second flanges (Figure 2 shows the plate (34) being attached to the outer circumferential surface of the stage, meaning it would be attached to the outer circumferential surface of the flange).
Regarding claim 5, Franke discloses the at least one attachment point is positioned on an upper half of the first and second flanges, respectively (Figure 2 shows the plate (34) being attached to the outer circumferential surface of the stage, meaning it would be attached to the upper half of the stage).
Regarding claim 6, Franke discloses a plurality of fasteners for removably connecting the low-speed gear stage module to the intermediate-speed gear stage module via the second flange and the intermediate-speed gear stage module to the first flange, respectively. Figure 7 shows bolts passing through each of the flanges (60 and 70) to attach the stages together.
Regarding claim 7, Franke discloses the first and second flanges each comprise a plurality of through-holes extending through the thickness for receiving the plurality of fasteners (Figure 4 shows the bolts extending all the way through the second flange (60). Figure 7 further shows bolts passing through the end of the flange 70. Figure 4 clearly shows that the only part the bolts might be connecting the flange to are item 69. In order for those bolts to serve any purpose at all, they must extend into the ring gear 69, and paragraph 0089 states that the flange 60 already is attached to the ring gear 69. Therefore, there must be a plurality of through-holes 
Regarding claim 8, Franke discloses the low-speed gear stage module, the intermediate-speed gear stage module, and the high-speed gear stage module each comprise a gear train assembly comprising a planetary gear system. Paragraph 0059 states that the three stages can be two planetary systems and a spur gear system as shown in Figure 4, a planetary system and two spur gear systems as described in paragraph 0059, or any other combination of stages, meaning that it can consist of three planetary gear systems.
Regarding claim 18, Franke discloses a modular gearbox assembly for a wind turbine (abstract) comprising a first gear stage module (Fig. 4, item 24.1), a separate, second gear stage module adjacent to the first gear stage module (Fig. 4, item 24.2) and a separate flange removably connecting the first gear stage module to the second gear stage module (Fig. 4, item 60) the first and second gear stage modules converting a low-speed high torque input from a rotor shaft of the wind turbine to a high-speed low torque output for a generator of the wind turbine (Figure 4 shows the second stage being smaller in diameter than the first stage, meaning it provides a lower torque but higher speed than the input and the first gear stage. Paragraphs 0058-0059 also state that the multiple stages convert the low speed and high torque of the inlet into higher speed, meaning the output of stage 2 is at a higher speed than the input at stage 1) wherein the separate flange comprises a ring-shaped configuration (Figure 4 shows the flange 60 having a ring-shaped configuration) having a first surface and an opposing second surface (Annotated Figure 4 shows the first surface (102) and the second surface (103) for flange 60) separated by a thickness (The limitations do not specify a direction that the thickness is measured in, so the examiner is interpreting the thickness as the axial distance between the first the thickness being constant from the first surface to the second surface (For the radial locations where both the first and second surfaces exist, the thickness between the two walls is constant. While the surfaces radially inside the end surface of the first surface (102) are chamfered and do not provide the same thickness, those areas are not considered in this thickness determination, as they are not at the radial locations where both the first and second surfaces exist. The thickness between two surfaces can only be determined at radial location where both of them exist, so for those locations the thickness is constant).
Regarding claim 19, Franke discloses the flange comprises at least one attachment point for attaching at least one line from an up-tower crane. Figure 2 shows that an internal hoist can be connected to each piece through the use of the connecting plate 34. Paragraph 0075 states that the hoist can be used to move and adjust any of the stages, and Paragraph 0062 states that a fastening plate is used to hoist the system. Thereby, the hoist and subsequent plate attaching to the top (flange portion) of each stage is an attachment point for attaching at least one line from an up-tower crane.
Regarding claim 20, Franke discloses the flange comprises first and second side surfaces separated by an outermost surface that defines a thickness (Figure 4 shows axial thicknesses for both flanges 60 and 70), the at least one attachment point positioned on the outermost surface (Figure 2 shows the plate (34) being attached to the outer circumferential surface of the stage, meaning it would be attached to the outer circumferential surface of the flange).
Response to Arguments
Applicant's arguments filed 12 March 2021 have been fully considered but they are not persuasive. The applicant points to newly presented limitations stating that they are not provided .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/JUSTIN D SEABE/            Primary Examiner, Art Unit 3745